Citation Nr: 1719588	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for a left hip disorder with left leg pain.

4.  Entitlement to service connection for residuals of a midline episiotomy.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a January 2017 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In a February 2017 statement, the Veteran waived initial review of additional evidence by the AOJ.  See 38 C.F.R. § 20.1304(c).

Although part of the Veteran's claim was initially limited to the question of entitlement to service connection for an episiotomy scar, the medical evidence reflects the possibility of other residuals of a midline episiotomy.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for residuals of a midline episiotomy.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on her part, is required.


REMAND

The Veteran seeks entitlement to service connection for a left shoulder disorder; bilateral carpal tunnel syndrome; a left hip disorder with left leg pain; residuals of a midline episiotomy; and a low back disorder.  A remand is needed to attempt to obtain private medical records that are not currently part of the claims file.

Evidence indicates that the Veteran was first diagnosed with bilateral carpal tunnel syndrome in 1989, and underwent surgery for it in December 2003.  While records indicate that the surgery was done by Dr. A., who has since passed away, a handwritten note on a piece of returned mail indicates that the records may be available at the new office of his former partner, Dr. B.  See also August 2010 Veteran Statement.

Further, evidence indicates that Dr. B. performed shoulder surgery on the Veteran in February 2005.  Id.  

Finally, during the January 2017 hearing, the Veteran testified that she was treated for several of her conditions at East Cooper hospital in New Bern, North Carolina.  This testimony appears to refer to either East Cooper Medical Center in Mount Pleasant, South Carolina, or Carolina East in New Bern, North Carolina.  

A remand is also needed to obtain an additional medical opinion concerning the Veteran's residuals of a midline episiotomy.  During an April 2015 VA examination, the examiner diagnosed the Veteran as painful status post episiotomy.  The examiner then indicated that the Veteran had an additional gynecological diagnosis of "mold" cystocele.  It is unclear whether the "mold" cystocele is a residual of or otherwise etiologically related to the Veteran's midline episiotomy.

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records since October 2015 with the electronic claims file.

2.  With the help of the Veteran as necessary, attempt to obtain the following treatment records:

* December 2003 carpal tunnel surgery records;
* February 2005 left shoulder surgery records; 
* all records from the Naval Hospital in Beaufort; and
* any available treatment records from East Cooper Medical Center in Mount Pleasant, South Carolina, and/or Carolina East in New Bern, North Carolina.

All attempts to obtain such records should be documented in the claims file.

3.  Forward the Veteran's claims file to the April 2015 VA examiner or another qualified examiner for an addendum opinion addressing the Veteran's residuals of a midline episiotomy.  The examiner should address the following:

   (a) identify the physiologic basis for the diagnosis of status post "episiotomy painful";

   (b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed "mold" cystocele is a residual of, or otherwise etiologically related to, the Veteran's midline episiotomy; and

   (c) Are there any other gynecological conditions that are at least as likely as not (i.e., probability of 50 percent or greater) residuals of, or otherwise etiologically related to, the Veteran's midline episiotomy?

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

4.  After completing the above actions and considering any other developments discovered by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


